Exhibit 99.1 Caesarstone Sets Facts Straight in Response to Kibbutz’s Recent Letters to Shareholders Refutes False Claims Made by Kibbutz About Caesarstone’s Investor Presentation, Urges Shareholders to Vote “FOR” ALL Seven of Caesarstone’s Nominees and “AGAINST” the Kibbutz’s Two Nominees on the WHITE Proxy Card NOVEMBER 30, 2015, MP Menashe, Israel. — (BUSINESS WIRE) — Caesarstone Sdot Yam Ltd. (NASDAQ: CSTE) (“Caesarstone” or the “Company”) takes this opportunity to respond to the statement released by Kibbutz Sdot-Yam (the “Kibbutz”) on November 23, 2015, in which the Kibbutz re-published its letter to Caesarstone shareholders alleging inaccuracies in the Company’s recent presentation to a leading independent proxy advisory firm, Institutional Shareholder Services Inc. (“ISS”). As outlined below, the Kibbutz’s letter misrepresents both the Company’s position and the background of the current contested election. The Company reiterates its belief that the Kibbutz’s nominees will not act in the best interest of shareholders and that, in contrast, the Company’s nominees offer an appropriate combination of stability and innovation. Shareholders are urged to follow the recommendations of leading independent proxy advisory firms ISS, Glass Lewis & Co., LLC (“Glass Lewis”) and Egan-Jones Proxy Services (“Egan-Jones”) to vote “FOR” ALL seven of Caesarstone’s director nominees – Moshe Ronen, Shachar Degani, Amihai Beer, Amit Ben Zvi, Ronald Kaplan, Yonatan Melamed and Ofer Tsimchi – and “AGAINST” the two opposition director nominees of Kibbutz Sdot-Yam (the “Kibbutz”) – Amnon Dick and Yitzhak (Itzick) Sharir – on the WHITE proxy card. Your vote is important. In the event that more than seven nominees receive the affirmative vote of holders of a majority of the voting power represented at the Company’s annual general meeting of shareholders (the “Meeting”) to be held on December 3, 2015, the seven nominees who receive the highest number of affirmative votes in favor of their election out of these nine nominees will be elected to serve as directors. The Kibbutz’s Claims The Facts Whatever the outcome of the vote, the Kibbutz will have only three out of nine directors on the board. ● If the Kibbutz’s nominees are elected, five directors on the Company’s nine-person board will have ties to the Kibbutz, including the three Kibbutz members nominated by the Company and two directors hand-picked by the Kibbutz in place of the independent directors proposed by the independent nominating committee and board. ● The Kibbutz has stated that if the size of the board is increased above nine directors, it would seek to nominate additional directors. In other words, the Kibbutz wants a majority of board members to be its affiliates or nominees. The Kibbutz favors nominating an independent chairman to the board and voluntarily gave up the chairmanship by asking Maxim Ohana, a Kibbutz member, not to run for reelection as chairman of the Company’s board. ● The Company’s independent nominating committee asked Mr. Ohana to remain as Chairman due to his impeccable service and history of acting in the best interests of all shareholders since the Company’s initial public offering. However, the Kibbutz refused this request. ● The Kibbutz’s actions underscore its quest for control. The Kibbutz wished to nominate someone else as chairman because it believed that Mr. Ohana did not sufficiently advocate for the Kibbutz’s interests. ● The Kibbutz proposes to replace Mr. Melamed, who is an independent director and was selected by the board to replace Mr. Ohana as a chairman. It is apparently the Kibbutz’s intent that the new chairman be elected by the board once it is comprised of a majority of directors that are the Kibbutz’s affiliates or nominees. The Kibbutz seeks to add two directors with complete independence. ● The Kibbutz’s hand-picked nominees will not exhibit “complete independence.” Kibbutz nominee Amnon Dick previously served as director of Nicevend Ltd., a company in which the Kibbutz is a significant shareholder. ●
